Citation Nr: 1024784	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a right hand and finger 
disorder.

3.  Entitlement to service connection for a left hand and finger 
disorder.

4.  Entitlement to service connection for residuals of a right 
eye injury.

5.  Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.

6.  Entitlement to an increased evaluation for service-connected 
hypertension, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for a right shoulder 
disorder.

9.  Entitlement to service connection for a joint condition with 
pain, to include arthritis.

10.  Entitlement to service connection for a right wrist 
disorder.

11.  Entitlement to service connection for a right hip disorder.

12.  Entitlement to service connection for a left hip disorder.

13.  Entitlement to service connection for bone spurs.

14.  Entitlement to service connection for residuals of a gunshot 
wound to the left thigh, to include scars.

15.  Entitlement to service connection for a left ankle scar.

16.  Entitlement to service connection for tonsillary 
hypertrophy.

17.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right radial head fracture.

18.  Entitlement to a compensable evaluation for service-
connected allergic rhinitis.

19.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1994.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

At various times since March 2009, the Veteran has raised the 
issues of entitlement to service connection for a sleep disorder, 
entitlement to service connection for posttraumatic stress 
disorder, and entitlement to service connection for a lung 
disorder, to include as secondary to asbestos exposure.  These 
issues have not been developed for appellate review and are 
therefore referred to the RO for appropriate disposition.

The issues of entitlement to service connection for a right 
shoulder disorder; entitlement to service connection for a joint 
condition with pain, to include arthritis; entitlement to service 
connection for a right wrist disorder; entitlement to service 
connection for a right hip disorder; entitlement to service 
connection for a left hip disorder; entitlement to service 
connection for bone spurs; entitlement to service connection for 
residuals of a gunshot wound to the left thigh, to include scars; 
entitlement to service connection for a left ankle scar; 
entitlement to service connection for tonsillary hypertrophy; 
entitlement to an initial evaluation in excess of 10 percent for 
residuals of right radial head fracture; entitlement to a 
compensable evaluation for service-connected allergic rhinitis; 
and entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) are addressed 
in the Remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In April 2008, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.

2.  In April 2008, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an increased evaluation for service-connected 
hypertension, currently evaluated as 10 percent disabling.

3.  In November 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a headache disorder.

4.  In November 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a right hand and finger 
disorder.

5.  In November 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a left hand and finger 
disorder.

6.  In November 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for residuals of a right eye 
injury.

7.  The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed left shoulder disorder is related 
to military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to a compensable evaluation 
for service-connected bilateral hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2009).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an increased evaluation 
for service-connected hypertension, currently evaluated as 10 
percent disabling, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
headache disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

4.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
right hand and finger disorder loss have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

5.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
left hand and finger disorder have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

6.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
residuals of a right eye injury have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

7.  A left shoulder disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss, Hypertension, Headaches, Right Hand, Left Hand, 
Right Eye Injury

In April 2003, the Veteran filed claims for increased evaluations 
for service-connected hearing loss and hypertension.  Rating 
decisions dated in July 2003 and July 2004 denied these claims.  
The Veteran perfected an appeal to these issues in January 2005.  
In April 2008, the Veteran submitted a written statement 
withdrawing the claims of entitlement to increased evaluations 
for service-connected hearing loss and hypertension.

In July 2007, the Veteran filed claims for service connection for 
headaches, right hand and finger disorder, a left hand and finger 
disorder, and residuals of a right eye injury.  A rating decision 
dated in April 2008 denied these claims.  The Veteran perfected 
an appeal to these issues in September 2008.  In November 2009, 
the Veteran submitted a written statement withdrawing the claims 
of entitlement to service connection for headaches, right hand 
and finger disorder, a left hand and finger disorder, and 
residuals of a right eye injury.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to increased evaluations 
for service-connected hearing loss and hypertension and 
entitlement to service connection for headaches, a right hand and 
finger disorder, a left hand and finger disorder, and residuals 
of a right eye injury, prior to the promulgation of a decision by 
the Board, the Veteran indicated that he wished to withdraw his 
appeal as to these issues.  As a result, no allegation of error 
of fact or law remains before the Board for consideration with 
regard to the issues of entitlement to increased evaluations for 
service-connected hearing loss and hypertension and entitlement 
to service connection for headaches, a right hand and finger 
disorder, a left hand and finger disorder, and residuals of a 
right eye injury.  As such, the Board finds that the Veteran has 
withdrawn his claims as to these issues, and accordingly, the 
Board does not have jurisdiction to review the appeal as to the 
issues of entitlement to increased evaluations for 
service-connected hearing loss and hypertension and entitlement 
to service connection for headaches, a right hand and finger 
disorder, a left hand and finger disorder, and residuals of a 
right eye injury, and they are dismissed.

Left Shoulder

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for a left shoulder disorder as the Board is taking 
action favorable to the Veteran by granting service connection 
for this disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Veteran's service treatment records include multiple reports 
of left shoulder symptoms.  In an August 1986 service medical 
report, the Veteran reported a history of arthritis, rheumatism, 
or bursitis in the left shoulder which he treated with Motrin.  
In a June 1988 service medical report, the Veteran reported a 
history of bursitis in the shoulders.  In a March 1992 service 
treatment report, the Veteran complained of left shoulder pain 
over the previous two days of unknown etiology.  The Veteran 
reported that he had been taking 600 milligrams (mg) of Motrin 
per day.  After physical examination, the assessment was left 
deltoid strain.  In a July 1992 service medical report, the 
Veteran reported a history of bursitis in the shoulders which he 
treated with Motrin.

After separation from military service, in an August 1995 private 
medical report, the Veteran stated that he used approximately 600 
mg to 800 mg of Motrin per day.

In an October 1996 private medical report, the Veteran complained 
of muscle pain in his shoulder.  After physical examination, the 
assessment was muscular aches and pains, rule out osteoarthritis.

In a November 2007 private medical report, the Veteran complained 
of left shoulder pain.  After physical examination, the diagnosis 
was massive rotator cuff tear of the left shoulder.  The examiner 
opined that the disorder was thought to be "longstanding."  The 
medical evidence of record shows that a left shoulder disorder 
has been consistently diagnosed since November 2007.

A March 2008 VA joints examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran reported 
that he injured his left shoulder in 1970, was treated for the 
complaints a single time, and then did not report further 
complaints for the duration of his military service.  After 
physical examination, the diagnosis was rotator cuff tear and 
repair of the left shoulder.  The examiner opined that the 
Veteran's left shoulder disorder was not related to military 
service as there was no evidence of medical treatment in 1970, 
there was no mention of a left shoulder disorder until 1988, 
there was no follow-up to the 1992 in-service complaint, and the 
Veteran was not treated for a left shoulder disorder for several 
years after separation from military service.

An April 2008 private medical report stated that after a review 
of the Veteran's medical history, the Veteran's

rotator cuff pathology is service 
connected.  He has a strong history of 
rotator cuff injuries and shoulder injuries 
while in the service which were treated 
conservatively.  At the time of surgery, it 
was well documented that his cuff pathology 
was chronic and not a new injury.  I would 
certainly at this point within a reasonable 
degree of medical probability, classify his 
shoulder pathology as service-connected.

The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed left shoulder disorder is related 
to military service.  There are multiple service treatment 
reports which document complaints of shoulder symptoms.  The 
medical evidence of record shows that the Veteran has a current 
diagnosis of a left shoulder disorder.  As such, service 
connection for a left shoulder disorder is warranted if the 
preponderance of the medical evidence of record shows that it is 
related to military service.

There are two medical reports of record which discuss the 
etiology of the Veteran's currently diagnosed shoulder disorder.  
The March 2008 VA joints examination report concluded that the 
Veteran's left shoulder disorder was not related to military 
service, while the April 2008 private medical report concluded 
that the Veteran's left shoulder disorder was related to military 
service.  While both of these medical reports are competent, the 
Board finds that the April 2008 private medical report holds 
greater probative weight.

First, the March 2008 report based the majority of its 
conclusions on the minimal amount of documentation of left 
shoulder complaints during military service.  However, the 
Veteran has submitted numerous lay statements from people who 
served with him during military service and worked with him after 
his separation from military service.  These statements 
consistently report that the Veteran was regularly observed 
having difficulty with his shoulders both during and after 
separation from military service.  These statements also 
consistently report that the Veteran intentionally declined to 
report these symptoms due to his senior rank during military 
service, and instead treated the symptoms with over-the-counter 
pain medication, such as Motrin.  These statements include a 
March 2007 statement from a military corpsman who reported giving 
the Veteran Motrin on numerous occasions during military service 
and a March 2009 statement from a medical practitioner who 
reported that he treated the Veteran during military service for 
his left shoulder disability.

These statements are competent and credible evidence, as they 
describe observing the Veteran experiencing multiple medical 
symptoms, including shoulder symptoms, taking over-the-counter 
pain medication, and refraining from seeking medical treatment.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that a veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, such as experiencing loud 
noises in service).  The statements are also consistent with the 
medical evidence of record, which repeatedly state that the 
Veteran took a large dose of Motrin on a regular basis.  
Furthermore, the evidence shows that the Veteran served on active 
duty in enlisted ranks for 25 years, and yet his service 
treatment records are sufficiently minimal as to be contained in 
only two relatively slim record envelopes.  This is consistent 
with a history of underreporting of medical symptoms.  As such, 
the March 2008 opinion warrants less probative weight as it is 
based on a lack of in-service and post-service complaints, and 
the evidence of record demonstrates that the Veteran did have 
in-service and post-service complaints, but simply neglected to 
obtain treatment for them.  See Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (holding that reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects the 
statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) (holding that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the Veteran 
and that the critical question is whether that history was 
accurate).

Second, the April 2008 private medical report was written by the 
same physician who performed a complex surgical operation on the 
Veteran's left shoulder in February 2008.  Accordingly, the 
private physician had knowledge and experience as to the nature 
of the Veteran's left shoulder disability.  In contrast, the 
March 2008 VA joints examination report was written by a nurse 
practitioner who had performed only a basic physical examination 
and who conducted no diagnostic testing.  As such, the April 2008 
opinion warrants more probative weight, as the medical 
professional who provided that opinion had a more intimate 
knowledge of the Veteran's disability.

As such, the Board assigned more probative weight to the April 
2008 opinion than to the March 2008 opinion.  Thus, applying the 
doctrine of reasonable doubt, the Board finds that the Veteran's 
currently diagnosed left shoulder disorder is related to active 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a left shoulder disorder is 
warranted.


ORDER

The claim of entitlement to service connection for a headache 
disorder is dismissed.

The claim of entitlement to service connection for a right hand 
and finger disorder is dismissed.

The claim of entitlement to service connection for a left hand 
and finger disorder is dismissed.

The claim of entitlement to service connection for residuals of a 
right eye injury is dismissed.

The claim of entitlement to a compensable evaluation for service-
connected bilateral hearing loss is dismissed.

The claim of entitlement to an increased evaluation for service-
connected hypertension, currently evaluated as 10 percent 
disabling, is dismissed.

Service connection for a left shoulder disorder is granted.


REMAND

The Veteran seeks service connection for a right shoulder 
disorder; a joint condition with pain, to include arthritis; a 
right wrist disorder; a right hip disorder; a left hip disorder; 
bone spurs; residuals of a gunshot wound to the left thigh, to 
include scars; a left ankle scar; and tonsillary hypertrophy.

With regard to the right shoulder disorder, as noted above, the 
Veteran's service treatment records include multiple reports of 
shoulder complaints.  The medical evidence of record also shows 
that the Veteran has a current diagnosis of a right shoulder 
disorder.  Despite being provided with a VA medical examination 
which gave a diagnosis of a right shoulder disorder, an 
etiological opinion has not been provided.  As such, a medical 
examination is in order to determine whether the Veteran's 
currently diagnosed right shoulder disorder is related to 
military service.  38 C.F.R. §§ 3.159, 3.326 (2009); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

With regard to the joint condition with pain, to include 
arthritis, and bone spurs the Veteran's service treatment records 
include multiple reports of swollen or painful joints and the 
evidence of record include lay testimony that the Veteran 
regularly consumed large doses of Motrin to alleviate 
musculoskeletal pain.  The medical evidence of record also shows 
that the Veteran currently has arthritis of multiple joints.  As 
such, a medical examination is in order to determine whether the 
Veteran has bone spurs which are related to military service and 
whether the Veteran's currently diagnosed joint condition with 
pain, to include arthritis, is related to military service.  38 
C.F.R. §§ 3.159, 3.326; see Littke, 1 Vet. App. at 93.

With regard to the right wrist disorder, the Veteran's service 
treatment records show that the Veteran injured his right hand 
and wrist in June 1976.  The Veteran also reported right forearm 
symptoms in October and November 1992, following the injury that 
resulted in his service-connected residuals of right radial head 
fracture.  The medical evidence of record shows that the Veteran 
has complained of right wrist pain since separation from military 
service.  As such, a medical examination is in order to determine 
whether the Veteran has a right wrist disorder which is related 
to military service.  Id. 

With regard to the right and left hip disorders, the Veteran's 
service treatment records show that he complained of left hip 
pain in August 1986, which he reported that he treated with 
Motrin.  In addition, a March 2009 statement from a friend of the 
Veteran stated that the friend was a medical practitioner who had 
treated the Veteran for hip pain during military service.  The 
medical evidence of record shows that the Veteran has complained 
of right and left hip pain since separation from military 
service.  As such, a medical examination is in order to determine 
whether the Veteran has right and left hip disorders which are 
related to military service.  Id. 

With regard to the residuals of a gunshot wound to the left 
thigh, to include scars, the Veteran's service treatment records 
show that the Veteran was treated for a through and through 
bullet wound to the left thigh on December 27, 1977.  The Veteran 
has never been provided with a medical examination to determine 
what residuals of this injury the Veteran has, if any.  As such, 
a medical examination is in order to determine whether the 
Veteran has any residuals, to include scars, which are related to 
his in-service gunshot wound.  Id. 

With regard to the left ankle scar, the Veteran's service 
treatment records show that he sustained in injury to the left 
lower leg and ankle in January 1981 which resulted in soft tissue 
contusions.  The Veteran has never been provided with a medical 
examination to determine whether he has scars related to this 
injury.  As such, a medical examination is in order to determine 
whether the Veteran has any left ankle scars which are related to 
his in-service left ankle injury.  38 C.F.R. §§ 3.159, 3.326; see 
Littke, 1 Vet. App. at 93.

With regard to tonsillary hypertrophy, the Veteran's service 
treatment records are replete with statements that the Veteran 
had experienced a tonsil disorder since he was a child.  The 
Veteran's service treatment records also show that the Veteran 
received in-service treatment for swollen tonsils on multiple 
occasions, and received diagnoses of tonsillitis and tonsillar 
hypertrophy.  The Veteran has never been provided with a medical 
examination to determine whether he had a pre-existing tonsil 
disorder which was permanently aggravated by active military 
service.  As such, a medical examination is in order to determine 
whether the Veteran has a tonsil disorder which was incurred in 
or aggravated by military service.  Id. 

The Veteran also seeks entitlement to an initial evaluation in 
excess of 10 percent for residuals of right radial head fracture 
and entitlement to a compensable evaluation for service-connected 
allergic rhinitis.  VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
This duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  Where the available evidence is too old for 
an adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a VA examination for 
residuals of a right radial head fracture and allergic rhinitis 
in September 2005, approximately 5 years ago.  At a November 2009 
hearing before the Board, the Veteran reported experiencing 
allergic rhinitis symptoms that were not listed in the September 
2005 report and he reported that his right elbow symptoms had 
increased in severity since that time.  The Board therefore 
concludes that additional VA examinations are needed to provide a 
current picture of the Veteran's service-connected residuals of a 
right radial head fracture and allergic rhinitis.  38 C.F.R. 
§§ 3.326, 3.327 (2009).

The Veteran also seeks entitlement to TDIU.  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2009).  By the 
decision above, service connection has been granted in this 
decision for a left shoulder disorder.  The Veteran's claim of 
entitlement to TDIU is "inextricably intertwined" with the other 
claims on appeal, it must be remanded for simultaneous 
adjudication.  See Holland v. Brown, 6 Vet. App. 443 (1994); see 
also Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

Finally, the Veteran has submitted multiple statements indicating 
that he has received recent treatment at VA Medical Centers in 
Salisbury, North Carolina and Winston-Salem, North Carolina.  As 
such, an attempt must be made to obtain these records and any 
other relevant medical records that are not currently associated 
with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated or examined him 
for any of the disabilities currently on 
appeal.  An attempt must be made to obtain, 
with any necessary authorization from the 
Veteran, copies of pertinent treatment 
records identified by him in response to 
this request which have not been previously 
secured, to specifically include medical 
records from the VA medical centers in 
Salisbury, North Carolina and 
Winston-Salem, North Carolina.  All 
attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts to obtain named 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims must 
be noted; and (d) the Veteran must be 
notified that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.  The Veteran must be afforded VA 
examinations to determine the existence, 
etiology, and current severity of all of 
the disorders currently on appeal, to 
specifically include a right shoulder 
disorder; a joint condition with pain, to 
include arthritis; a right wrist disorder; 
a right hip disorder; a left hip disorder; 
bone spurs; residuals of a gunshot wound to 
the left thigh, to include scars; a left 
ankle scar; tonsillary hypertrophy; 
residuals of right radial head fracture; 
and allergic rhinitis.  The claims file 
must be provided to and reviewed by the 
examiner(s) who conduct(s) the medical 
examination(s) provided in conjunction with 
this action.  All pertinent symptomatology 
and findings of all disabilities must be 
reported in detail.  All tests or studies 
necessary to make these determinations must 
be conducted.  Following a review of the 
service and post-service medical records, 
the examiner(s) must state whether any 
right shoulder disorder, joint disorders, 
arthritis, right wrist disorder, right hip 
disorder, left hip disorder, bone spurs, 
residuals of a gunshot wound to the left 
thigh, a left ankle scar are related to 
military service.  In addition, the 
examiner(s) must state whether any 
currently diagnosed tonsillary hypertrophy 
pre-existed military service.  If a 
disorder is found to have pre-existed 
military service, the examiner must state 
whether it was permanently aggravated 
beyond its natural progression by military 
service.  If any tonsil disorder currently 
diagnosed is found not to have pre-existed 
military service, the examiner must state 
whether the currently diagnosed tonsil 
disorder is related to the Veteran's 
military service.  Moreover, the examiner 
must also state whether any diagnosed right 
shoulder disorder; a joint condition with 
pain, to include arthritis; a right wrist 
disorder; a right hip disorder; a left hip 
disorder; bone spurs; residuals of a 
gunshot wound to the left thigh, to include 
scars; a left ankle scar; tonsillary 
hypertrophy; residuals of right radial head 
fracture; and allergic rhinitis is due to 
or aggravated by any service-connected 
disorder.  All opinions provided must 
include an explanation of the basis for the 
opinion.  If any requested opinion cannot 
be made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

3.  The Veteran must be afforded an 
examination to determine the effects of his 
service-connected disabilities on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case, 
the examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  All 
opinions provided must include an 
explanation of the bases for the opinion.  
If any opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for all VA 
examinations scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

5.  The RO must then readjudicate the 
claims, to specifically include a 
determination of whether TDIU is warranted 
and, thereafter, if any claims on appeal 
remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


